--------------------------------------------------------------------------------

Exhibit 10.5
Bank Account Control Agreement for HYD Resources Corporation.

 
 
CONTROL ACCOUNT AGREEMENT
 
(Deposit Account)


This Control Account Agreement (“Agreement”) is entered into effective the
______ day of February 2008, by, between, and among The Frost National Bank, a
national banking association (“Bank”), HYD Resources, a Texas Corporation
(“Debtor”) and YA Global Investments, L.P., a Cayman Islands exempt partnership
(“Secured Party”).


RECITALS


 
A.           Debtor maintains with Bank the deposit account (the “Control
Account”) described on Schedule 1 attached hereto and incorporated herein by
reference.


 
B.           Debtor has granted to Secured Party a security interest in the
Control Account and all amounts or items of value deposited, credited or held
in, and proceeds of, the Control Account (collectively, the “Deposits”) pursuant
to a Security Agreement and certain other documents signed by Debtor and/or
certain affiliates of Debtor in connection with the loan to be made by Secured
Party to Debtor and/or certain affiliates of Debtor (herein called the
“Collateral Documents”).


 
C.           Debtor has requested that Bank enter into this Agreement to provide
for Secured Party's control of, and to perfect the security interest of Secured
Party in, the Control Account, and Bank has agreed to Debtor’s request, subject
to the terms and conditions of this Agreement.
 


AGREEMENT
 
 
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 


1.           Control.  Bank shall comply with written instructions (“Notice”) in
the form as set forth on Exhibit "A" attached hereto and incorporated herein by
reference, originated by Secured Party and given to Bank in accordance with this
Agreement, directing disposition of the Deposits in the Control Account,
provided such Deposits are available for withdrawal in accordance with the Funds
Availability Policy Disclosure as set forth in the Deposit Account Agreement
between Debtor and the Bank (the “Deposit Account Agreement”), without the
further consent by the Debtor.  Without limiting the generality or legal effect
of the foregoing, if Secured Party instructs Bank in writing to pay the balance
of the Control Account to or for the benefit of the Secured Party, Bank shall
pay the balance of such Control Account as and when such funds are available for
withdrawal in accordance with the Funds Availability Policy Disclosure as set
forth in the Deposit Account Agreement to or for the benefit of Secured Party in
accordance with such written instructions.
 
 
2.           Debtor’s Rights in Control Account. Notwithstanding the foregoing,
the Debtor shall be entitled to dispose of funds in the Control Account unless
and until the Bank has received the Notice to the contrary from the Secured
Party; provided, however, that the Debtor acknowledges that its disposition
privileges may be revoked solely by the Secured Party.  The Debtor and the Bank
agree that upon the Bank's receipt of such Notice from the Secured Party (which
Notice shall be deemed to be a representation by the Secured Party that Secured
Party's giving of such instructions is permitted by agreement of the Debtor)
directing the Bank not to permit the Debtor to dispose of any funds from the
Control Account, the Debtor (and/or its affiliates and its manager) cannot and
will not, and the Bank will not permit the Debtor (and/or its affiliates or its
manager) to, dispose of any funds from the Control Account and will not honor
any checks or other items drawn by the Debtor (and/or its affiliates or its
manager) on the Control Account, until such time as Secured Party advises Bank
in writing that Secured Party no longer claims any interest in the Control
Account, or until this Agreement is terminated.
 
 
3.           Account Information.  The Bank agrees, that if so directed on
Schedule 1, in addition to the original statement which will be provided to the
Debtor, that the Bank will provide the Secured Party with a duplicate statement
with respect to the Control Account substantially concurrently with the delivery
thereof to the Debtor and such other account information reasonably requested in
writing by the Secured Party from time to time.  The Debtor hereby authorizes
the Bank to provide any account information requested by the Secured
Party.  Debtor further authorizes Bank to disclose to Secured Party, upon
request, any other agreement relating to the Control Account,  that purports to
allow any other person or entity (other than the Debtor owning such Control
Account) to provide instructions directing disposition of funds in the Control
Account without the further consent of the Debtor.  Bank agrees that it will not
enter into any agreement with any person or entity in connection with the
Control Account by which Bank is obligated to comply with instructions from such
person or entity which conflict with this Agreement.
 
 
4.           Charges to Control Account.  The Bank may debit the Control Account
for reasonable fees, costs, charges, and expenses incurred in the ordinary
course of operating and maintaining the Control Account, including without
limitation, the costs, expenses, and liability associated with returned items,
in accordance with its Deposit Account Agreement, and for any costs and expenses
set forth in Paragraph 13 herein. Bank may also debit the Control Account for
its customary charges for duplicate statements and other information furnished
to Secured Party.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Returned Items. If any items previously credited to the Control
Account should be returned to the Bank, then the Bank shall have the right to
charge any or all of such returned items to the Control Account or an
alternative account maintained by Debtor with Bank as specified on Schedule 1,
hereinafter called the "Charge Account."  However, if after delivery by the Bank
to the Secured Party of any funds in the Control Account pursuant to this
Agreement there are insufficient collected funds in the Control Account or the
Charge Account to reimburse the Bank for the full amount of all such returned
items, then upon written demand by Bank to the Secured Party, the Secured Party
shall wire transfer to the Bank immediately available funds in an amount equal
to the lesser of (i) the full amount of the unreimbursed portion of such
returned items, or (ii) the amount of the funds representing returned items
delivered by Bank to and received by Secured Party.  Bank shall never be
required hereunder to pay Debtor or Secured Party from uncollected funds (i.e.,
funds that are not available for withdrawal in accordance with the Funds
Availability Policy Disclosure as set forth in the Deposit Account Agreement),
in the Control Account.
 
 
6.           Proper Application. Upon distribution of any funds to or for the
benefit of the Secured Party hereunder, Bank shall have no duty to see to the
proper application or use of such funds by the Secured Party, and Bank shall not
in any manner whatsoever be answerable to Debtor for any loss, misapplication or
non-application of any such funds by Secured Party.
 
 
7.           Other Encumbrances and Setoff. The Debtor agrees that it will not
permit the Control Account to become subject to any other pledge, assignment,
security interest, lien, charge or encumbrance of any kind, nature or
description, other than the Collateral Documents.  The Bank agrees that, except
as provided in Sections 4, 5, 11, and 13 of this Agreement, it will subordinate
any right of setoff against the Deposits credited to the Control Account or the
monies or instruments relating thereto or held therein and will not otherwise
apply the Deposits credited to the Control Account or the monies or instruments
relating thereto or held therein to satisfy any indebtedness, liability or
obligation of the Debtor or any other person or entity to the Bank.  If Bank,
notwithstanding this subordination of right of set-off, creates or asserts any
lien, encumbrance or claim on or security interest in the Control Account or
Deposits, Bank agrees that such lien, encumbrance or claim or security interest
shall be subordinate and junior to Secured Party's security interest in the
Control Account and Deposits.
 
 
8.           Representations by Bank. The Bank represents and warrants that (i)
the Control Account is not evidenced by any instrument, (ii) the Debtor is the
record owner of the Control Account, (iii) as of the date of this Agreement, the
books and records of the Bank do not disclose the existence of any claim or
interest in the Control Account other than the interests of the Debtor and the
Secured Party, and (iv) the Bank has not entered into any control agreement with
any person or entity with respect to the Control Account or the funds deposited
therein or the proceeds thereof.
 
 
9.           Termination.  This Agreement shall terminate and be of no force and
effect upon receipt by the Bank of written notice from the Secured Party that
the Secured Party no longer claims an interest in the Control Account.  This
Agreement may be terminated by Bank, with or without cause, upon its delivery of
thirty (30) days prior written notice thereof to Debtor and Secured Party, and
upon the expiration of such thirty (30) day period, all of Bank’s obligations
hereunder shall cease.  Upon the effective date of such termination, Bank will
simultaneously transmit to the Secured Party all collected funds, if any, then
on deposit in the Control Account. All rights of Bank under paragraphs 4, 5, 11,
and 13 shall survive any termination of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


10.         Reliance. Bank, without liability to any party, may act in reliance
upon any writing or instrument or signature which it, in good faith, believes to
be genuine, may assume the validity and accuracy of any statement or assertion
contained in such a writing or instrument, and may assume that any person
purporting to give any writing, notice, advice or instructions in connection
with the provisions of this Agreement has been so duly authorized. In the event
of a conflict between any instruction or direction given to the Bank by the
Secured Party and any instruction or direction given to the Bank by or on behalf
of the Debtor, Bank shall comply with the instruction or direction given by the
Secured Party. Without limiting the generality of the foregoing, Bank shall be
conclusively entitled to assume that Secured Party's giving of a Notice is
permitted by agreement of the Debtor.
 
 
11.         Indemnification of the Bank; Exculpation. Except in cases of the
Bank's gross negligence or willful misconduct, Debtor hereby agrees to indemnify
the Bank and hold it harmless from any and all claims, liabilities, losses,
actions, suits or proceedings at law or in equity (collectively, “Claims”), or
any other expenses, fees or charges of any character or nature which Bank may
incur or with which it may be threatened by reason of the Bank's actions under
this Agreement, including but not limited to, any Claims caused or alleged to be
caused by the sole or concurrent negligence of Bank, its employees or agents;
and, in connection therewith, to indemnify Bank against any and all expenses,
including without limitation, reasonable attorneys' fees and expenses incurred
by Bank. Bank may itself defend any suit brought against it and shall be equally
entitled to receive reimbursement from the Debtor, its reasonable attorneys'
fees, expenses, and all fees and costs incident to any appeals which may result.
Debtor and Secured Party agree that Bank shall have no liability to either of
them for any loss or damage that either or both may claim to have suffered or
incurred, either directly or indirectly, by reason of this Agreement or any
transaction or service contemplated by this Agreement, regardless of whether
such loss or damage is caused or alleged to be caused by the sole or concurrent
negligence of Bank, its employees or agents, unless occasioned solely by the
gross negligence or willful misconduct of Bank. In no event shall Bank be liable
for losses or delays resulting from computer malfunction, interruption of
communication facilities, labor difficulties or other causes beyond the Bank's
reasonable control or for indirect, special or consequential damages.
 
 
12.         Duties. Bank undertakes to perform only such duties as are expressly
set forth in this Agreement, and no implied duties or obligations shall be read
into this Agreement against the Bank. Bank shall have no duty to investigate or
determine whether an event of default exists under the Collateral Documents or
if Debtor has agreed that Secured Party has the right to send a Notice prior to
complying with any Notice.  Except for this Agreement, the Bank is not a party
to, and is not bound by, or charged with notice of, any of the terms and
conditions of any agreements, including without limitation, the Collateral
Documents, between the Secured Party and Debtor or any other party, and the Bank
has not assumed any obligation or liability under such agreements, arrangements
or understandings.
 
 
 

--------------------------------------------------------------------------------

 


13.          Disputes; Interpleader.  If there is any disagreement or dispute in
connection with this Agreement or the subject matter hereof, or in the event of
adverse or inconsistent claims or demands upon, or inconsistent instructions to,
the Bank, other than with respect to Debtor, or if the Bank in good faith is in
doubt as to what action to take pursuant to this Agreement, the Bank may, at its
election, refuse to comply with any such claims, demands, or instructions, or
refuse to take any other action pursuant to this Agreement until:
 


(a)          the rights of all persons involved in the dispute have been fully
and finally adjudicated by a court of competent jurisdiction or the Bank has
resolved any such doubts to its good faith satisfaction; or


(b)          all disputes have been resolved between the parties involved, and
the Bank has received written notice thereof satisfactory to it signed by all
parties.


Without limiting the generality of the foregoing, the Bank may, at its election,
interplead the funds in the Control Account or any portion thereof with a court
of competent jurisdiction in Bexar County, Texas, or commence judicial
proceedings for declaratory judgment, and the Bank shall be entitled to recover
from Debtor or the Control Account, its reasonable attorneys' fees and costs in
connection with any such interpleader or declaratory judgment action.
 
 
14.         Court Orders.  The Bank is expressly authorized to comply with and
obey any orders, judgments, or decrees of any court with respect to the Control
Account or any matter relating to this Agreement.  In the event the Bank obeys
or complies with any such order, judgment or decree of any court, the Bank shall
not be liable to any of the parties hereto or to any other person by reason of
such compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

 
15.          Notices.  All notices, instructions, requests, demands or other
communications required or permitted to be given pursuant to this Agreement
shall be in writing and given by (i) personal delivery, (ii) expedited delivery
service with proof of delivery, or (iii) United States mail, postage prepaid,
registered or certified mail, return receipt requested, sent to the intended
addressee at the address set forth on Schedule 1 and shall be deemed to have
been received either, in the case of personal delivery, as of the time of
personal delivery, in the case of expedited delivery service, as of the date of
first attempted delivery at the address and in the manner provided herein, or in
the case of mail, upon actual receipt.  Any party shall have the right to change
its address for notice hereunder to any other location within the continental
United States by notice to the other parties of such new address at least thirty
(30) days prior to the effective date of such new address. Bank shall have a
reasonable period of time, not to exceed two business days (any date the bank is
open for business), to comply with and implement any Notice actually received by
Bank from Secured Party.

 
16.         Unenforceability.  If any portion of this Agreement shall be held
invalid or unenforceable, then so far as is reasonable and possible, the
remainder of this Agreement shall be considered valid and operative and effect
shall be given to the intent manifested by the portion held invalid or
unenforceable.


 
 

--------------------------------------------------------------------------------

 


17.           Amendments; Entire Agreement.   The provisions of this Agreement
may not be amended, supplemented, waived, or changed orally, except by a writing
signed by all of the parties to this Agreement. This Agreement, together with
all schedules attached hereto represent the entire agreement by and between the
parties hereto concerning the subject matter hereof and supersedes any prior
oral or written agreements by and between the parties respecting the subject
matter of this Agreement.  In the event of a conflict between the provisions of
this Agreement and any other agreement between Bank and Debtor (or any of its
affiliates), the provisions of this Agreement shall control.


 
18.           Headings.  The headings, captions and arrangements used in this
Agreement are for convenience only, and shall not affect the interpretation of
this Agreement.
 
 
19.           Successors and Assigns. This Agreement may not be assigned by any
party hereto without the prior written consent of Bank.  The rights created by
this Agreement shall inure to the benefit of, and the obligations created hereby
shall be binding upon, the successors and assigns (where permitted) of the Bank,
Debtor, and the Secured Party.
 
 
20.           Governing Law.  This Agreement is being executed and delivered,
and is intended to be performed, in the State of Texas, which is Bank’s
jurisdiction for purposes of Article 9 of the Uniform Commercial Code, as
adopted in Texas.  The laws of the State of Texas shall govern the validity,
construction, enforcement and interpretation of this Agreement.  This Agreement
is performable in Bexar County, Texas.

 
21.           Counterparts.  This Agreement may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
agreement, and any of the parties to this Agreement may execute the Agreement by
signing any of the counterparts.

 
22.           WAIVER OF JURY TRIAL. Each party to this Agreement waives all
right to trial by jury of any and all claims relating in any way to this
Agreement or the transactions contemplated by this Agreement. Each party to this
Agreement acknowledges that this is a waiver of a legal right and is made
knowingly and voluntarily after consultation with counsel. Each party to this
Agreement agrees that all such claims shall be tried before a judge of a court
having jurisdiction, without a jury.




[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




[SIGNATURE PAGE FOLLOWS]


 
 

--------------------------------------------------------------------------------

 


EXECUTED as of the date first above written.


SECURED PARTY:


YA GLOBAL INVESTMENTS, L.P.
   
By:
Yorkville Advisors, LLC
Its:
Investment Manager
       
By:
/s/ Mark Angelo
Name:
Mark Angelo
Its:
Portfolio Manager



 
II.           BANK:
 


THE FROST NATIONAL BANK
       
By:
   
Printed Name:
   
Title:
   

 
 
III.           DEBTOR:
 


HYD Resources


By: /s/ Kent Watts
Printed Name: Kent Watts
Title: President and CEO
 
 

--------------------------------------------------------------------------------

 